DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on April 21, 2022.  Claims 1-2, 24 and 31-32 have been amended.  Claim 44 has been added.  No claims have been cancelled.  Claims 1-9, 19-32 and 44 are pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on April 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,322,371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on May 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference application no. 16/490328 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Objection to Claim 24 has been withdrawn in view of applicant’s amendments.
	Double Patenting Rejection of Claims 1-9, 19 and 24 over US Pat. No. 10,322,371 has been withdrawn in view of terminal disclaimer filed by applicant on April 21, 2022.
Double Patenting Rejection of Claims 1 and 20-23 over copending application 16/490328 has been withdrawn in view of terminal disclaimer filed by applicant on May 4, 2022.
Double Patenting Rejection of Claims 1 and 20 over copending application 17/261678 has been withdrawn in view of applicant’s amendments.
	Double Patenting Rejection of Claim 1 over copending application 17/297278 has been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 112(b) of Claims 30-31 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 102 of Claims 1, 3-5, 8-9 and 19-25 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 103 of Claims 2, 6-7 and 26-32 have been withdrawn in view of applicant’s amendments.

Allowable Subject Matter
Claims 1-9, 19-32 and 44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Wang et al. (US Pat. Pub. No. 2016/0287673)- which is considered the closest prior art of record, discloses a method of sequestering CO2 from a gaseous source of CO2, the method comprising: 
a) contacting an aqueous capture ammonia (NH3+H2O) with a gaseous source of CO2 (flue gas from fuel combustion, i.e. multi-component gaseous stream from an industrial source) (encompasses the limitation of claims 3-5) under conditions sufficient to produce an aqueous ammonium carbonate (NH4HCO3) (see figures 1 and 12, and paragraphs [0017]-[0019] and [0021]-[0022]);
 b) combining a cation source (MgSO4, (NH4)2SO4) and the aqueous ammonium carbonate (NH4HCO3) under conditions sufficient to produce a CO2 sequestering carbonate (hydromagnesite) and an aqueous ammonium salt (aqueous (NH4)2SO4) (see figures 1 and 12, and paragraphs [0022]-[0023] and [0054]-[0055]); and 
c) regenerating aqueous capture ammonia from the aqueous ammonium salt (aqueous (NH4)2SO4) (see figure and paragraphs [0055]); to sequester CO2 from the gaseous source of CO2 (flue gas) (see figures 1 and 12, and paragraph [0055]).
	The difference between Wang and the instant invention is that Wang fails to disclose wherein the regeneration comprises a distillation with a source of alkalinity. 
	Applicant discloses on page 35, lines 9-19 of instant specification that: “Distillation may be carried out at any pressure. Where distillation is carried out at atmospheric pressure, the temperature at which distillation is carried out may vary, ranging in some instances from 50 to 120, such as 60 to 100, e.g., from 70 to 90°C. In some instances, distillation is carried out at a sub-atmospheric pressure. While the pressure in such embodiments may vary, in some instances the sub-atmospheric pressure ranges from 1 to 14 psig, such as from 2 to 6 psig. Where distillation is carried out at sub-atmospheric pressure, the distillation may be carried out at a reduced temperature as compared to embodiments that are performed at atmospheric pressure. While the temperature may vary in such instances as desired, in same embodiments where a sub-atmospheric pressure is employed, the temperature ranges from 15 to 60, such as 25 to 50°C. Of interest in sub-atmospheric pressure embodiments is the use of a waste heat for some, if not all, of the heat employed during distillation. Waste heat sources of that may be employed in such instances include, but are not limited to: flue gas, heat of absorption generated by CO2 capture and resultant ammonium carbonate production; and a cooling liquid (such as from a co-located source of CO2 containing gas, such as a power plant, factory etc., e.g., as described above), and combinations thereof.”
	There is no reason, motivation or suggestion in Wang, alone or in combination, which would motivate one of ordinary skill in the art to have a method of sequestering CO2 from a gaseous source of CO2 with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759